          Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.1 Page 1 of 18
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUR'
                                                                    for the
                                                   Southern District of California                                             SEP 1 9 2019
              In the Matter of the Search of                           )                                         C                                              •   r\1   1

         (Briefly describe the property to be searched                 )                                  S01...JT r-   ~ r-' st :_:                            , '· ail t"'I.
                                                                                                                                                                              .,_




          or identify the person by name and address)                                                     UY
                                                                       )           Case No.                                   ~-- ~-- . . .-..--- --~ ,_. -~v-'',.~,1 /
                                                                                                                                                         ~



                      iPhone Cellphone                                 )
                   IMEI: 354853092738735                               )
                   MEID: 35485309273873                                )                               .'19 MJ ,14 0 L15
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-4, incorporated herein by reference.
located in the             Southern               District of              California           , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S.C. § 952                           Importation of a Controlled Substance and Unlawful acts and Attempt and
        21 U.S.C. § 960                           Conspiracy
        21 U.S.C. § 963
          The application is based on these facts:
        See attached Affidavit of HSI Special Agent Whitney Faber

          ~ Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days: ,,/                                        ) is requested
            under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attach59 ~




                                                                                        HSI Special Agent Whitney Faber
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
            ~                                                                           l.AL,.(J_
                                                                                                Judge's signature

City and state: San Diego, CA                                                           Honorable Judge William V. Gallo
                                                                                              Printed name and title
       Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.2 Page 2 of 18




 1                                         AFFIDAVIT
 2         I, Whitney Faber, Special Agent with the United States Department of Homeland
 3 II Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 411 Investigations (HSI), being duly sworn, hereby state as follows:

 5                                      INTRODUCTION
 6         1.     This affidavit supports an application for a warrant to search the following
 7 II electronic devices:
                            a. Samsung Model: SM-G960UZP ATMB
 8
                               IMEI:354825090659352
 9                             SIN: R28K31FNXKP
                              (Target Device 1)
10
11                          b. iPhone Cellphone
                               IMEI:356759087796380
12
                               ICCID: 89014104270225987584
13                            (Target Device 2)
14
                            c. iPhone Cellphone
15                             IMEI:358633090088341
                               SIN: F2LX5NTGJWLM
16
                               (Target Device 3); and
17
18                          d. iPhone Cellphone
                               IMEI:354853092738735
19                             MEID:35485309273873
20                            (Target Device 4)
21
22 II and seize evidence of crimes, specifically, violations of Title 21, United States Code,
23 Section(s) 952, 960, and 963, as more particularly described in Attachment B. This
24 search supports an investigation and prosecution of DEYANIRA VERONICA
25 BRANDON, V APSI MENDOZA, and NORA VILLASENOR for the crimes
26 mentioned above. A factual explanation supporting probable cause follows .....
                                                                           MtND£:2 \$=-
27         2.     The Target Devices were seized from BRANDON, MENDOZA, and

28 VILLASENOR on August 25, 2019, at the time of their arrest at the San Ysidro,

                                                  1
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.3 Page 3 of 18




 1 II California Port of Entry ("POE"), as they attempted to smuggle methamphetamine into
 211 the United States. Target Devices #s 1 and 2 were seized from BRANDON; Target
 3 II Device #3 was seized from Mendez; Target Device #4 was seized from Villasenor.
 411 The Target Devices are currently in the possession of U.S. Customs and Border
 5 Protection at the U.S. Customs and Border Protection Permanent Vault at 9495
 6 Customhouse Plaza in San Diego, CA, 92154.
 7 II      3.     Based upon my experience and training, and all the facts and opinions set
 8 II forth in this Affidavit, there is probable cause to believe that a search of the Target
 911 Devices as described in Attachments A-1, A-2, A-3 an A-4 will produce evidence of
1O II the aforementioned crimes, as described in Attachment B.
11         4.     The information contained in this affidavit is based upon my experience
12 II and training, consultation with other federal, state, and local law enforcement agents.
13 II The evidence and information contained herein was developed from interviews and my
14 review of documents and evidence related to this case. Because this affidavit is made
15 for the limited purpose of obtaining a search warrant for the Target Devices, it does not
16 II contain all the information known by me or other federal agents regarding this
17 II investigation, but only contains those facts believed to be necessary to establish
18 II probable cause for the requested warrant.
19                             EXPERIENCE AND TRAINING
20         5.     I am a law enforcement officer of the United States within the meaning of
21 II Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
22 II investigations of, and to make arrests for, offenses enumerated in Title 18, United States
23 II Code, Section 2516. I am also a federal law enforcement officer within the meaning of
24 II Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under
25 II Rule 41(a) to make applications for search and seizure warrants and to serve arrest
26 II warrants. I am authorized to investigate violations of laws of the United States and to
27 JI execute warrants issued under the authority of the United States.
28

                                                  2
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.4 Page 4 of 18




 1          6.     I am a Special Agent (SA) with ICE-HSI and have been so employed since
 211 September 2018. I am currently assigned to the Deputy Special Agent in Charge, San
 3 II Ysidro Office, Contraband Smuggling Group 5, and my duties include investigating the
 411 trafficking of illicit controlled substances; and the importation and distribution of illegal
 5 II substances. I have training and experience in multiple investigative areas, to include
 6 II conducting investigations and making arrests based on violations of Title 21, United
 7 II States Code Sections 952, 960, and 963.
 8 11       7.     I have had approximately 26 weeks of intensive training at the Federal Law
 9 II Enforcement Training Center at Glynco, Georgia. These 26 weeks were comprised of
10 II approximately 12 weeks of the basic criminal investigator training program and
11 II approximately 14 weeks of HSI Special Agent Training. I have received training in
12 II identifying various controlled substances and conducting Title 21 controlled substances
13 11 investigations.
1411        8.     Prior to my position as an HSI Special Agent, I was employed as a United
15 II States Border Patrol (USBP) Agent from March 2003 until September 2018. As a USBP
16 II Agent, I conducted many criminal investigations involving violations of federal and
17 II state laws including, but not limited to, alien smuggling, narcotics smuggling,
18 II kidnapping, extortion and organized criminal activity.

19          9.     I have personally participated in and conducted investigations of violations
20 II of various State and Federal criminal laws, including those related to narcotics
21 II violations. I have arrested or participated in the arrest of persons for violations of the
22 II Controlled Substances Act. In these cases, I have conducted interviews with the arrested
23 II persons and their associates. I have conducted surveillance of narcotics smugglers as
24 II they conduct their smuggling activity while crossing the border from Mexico into the
25 II United States. Through these investigative activities, I have gained a working
26 II knowledge and insight into the typical activity of narcotics smugglers, and the structure
2711 of their narcotics smuggling networks.
28

                                                  3
       Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.5 Page 5 of 18




 1         10.     Based upon my training and experience as a Special Agent, and
 2 II consultations with law enforcement officers experienced in narcotics trafficking
 3 II investigations, and all the facts and opinions set forth in this affidavit, I submit the
 4 II following:
                        a. Drug traffickers will use cellular/mobile telephones because they
 5
                           are mobile and they have instant access to telephone calls, text,
 6                         web, and voice messages.
 7
                        b. Drug traffickers will use cellular/mobile telephones because they
 8                         are able to actively monitor the progress of their illegal cargo
                           while the conveyance is in transit.
 9
10                      c. Drug traffickers and their accomplices will use cellular/mobile
                           telephones because they can easily arrange and/or determine
11
                           what time their illegal cargo will arrive at predetermined
12                         locations.
                        d. Drug traffickers will use cellular/mobile telephones to direct
13
                           drivers to synchronize an exact drop off and/or pick up time of
14                         their illegal cargo.
15
                        e. Drug traffickers will use cellular/mobile telephones to notify or
16                         warn their accomplices oflaw enforcement activity to include the
17                         presence and posture of marked and unmarked units, as well as
                           the operational status of checkpoints and border crossings.
18
19                      f. Drug traffickers and their co-conspirators often use
                           cellular/mobile telephones to communicate with load drivers
20                         who transport their narcotics and/or drug proceeds.
21
                        g. The use of cellular telephones by conspirators or drug traffickers
22                         tends to generate evidence that is stored on the cellular
23                         telephones, including, but not limited to emails, text messages,
                           photographs, audio files, videos, call logs, address book entries,
24                         IP addresses, social network data, and location data.
25          11.    Based upon my training and experience as a Special Agent, and
26 consultations with law enforcement officers experienced in narcotics trafficking
27 investigations, and all the facts and opinions set forth in this affidavit, I know that
28 cellular/mobile telephones can and often do contain electronic records, phone logs and

                                                4
       Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.6 Page 6 of 18




 1 II contacts, voice and text communications, and data such as emails, text messages, chats
 2 II and chat logs from various third-party applications, photographs, audio files, videos,
 3 and location data. This information can be stored within disks, memory cards, deleted
 4 data, remnant data, slack space, and temporary or permanent files contained on or in the
 5 II cellular/mobile telephone. Specifically, I know based upon my training, education, and
 6 II experience investigating these conspiracies that searches of cellular/mobile telephones
 7 II yields evidence:
                         a. tending to indicate efforts to import methamphetamine, or some
 8
                            other federally controlled substances from Mexico into the
 9                          United States;
10
                         b. tending to identify accounts, facilities, storage devices, and/or
11                          services-such as email addresses, IP addresses, and phone
                            numbers-used to facilitate the importation ofmethamphetamine,
12
                            or some other federally controlled substances from Mexico into
13                          the United States;
14
                         c. tending to identify co-conspirators, criminal associates, or others
15                          involved in importation of methamphetamine, or some other
                            federally controlled substances from Mexico into the United
16
                            States;
17
                         d. tending to identify travel to or presence at locations involved in
18
                            the importation of methamphetamine, or some other federally
19                          controlled substances from Mexico into the United States, such
20                          as stash houses, load houses, or delivery points;

21                       e. tending to identify the user of, or persons with control over or
22                          access to, the Target Device(s); and/or

23                       f. tending to place in context, identify the creator or recipient of, or
24                          establish the time of creation or receipt of communications,
25                          records, or data involved in the activities described above.
           12.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
26
27 modules, are smart cards that store data for GSM cellular telephone subscribers. Such
28 data includes user identity, location and phone number, network authorization data,

                                                  5
          Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.7 Page 7 of 18




 1 II personal security keys, contact lists and stored text messages. Some of the evidence
 2 II generated by a smuggler's use of a cellular telephone would likely be stored on any SIM
 3 11 Card that has been utilized in connection with that telephone.
 4              13.   Based upon my experience investigating drug smuggling, my training, and
 5 II my consultation with other investigators who have experience investigating drug
 611 smuggling in near the border, I understand that drug smugglers will seek to smuggle
 711 drugs from Mexico to the United States by hiding the drugs in hidden compartments of
 8 11 cars, and in non-factory compartments (i.e., compartments that the manufacturer did not
 9 II design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
1O II through POEs with the drugs undetected. (I am also aware that such individuals will
11 II sometimes try to generate a history of crossings to show that driving through a POE is
12 II ordinary behavior for them.) When they arrive in the United States, smugglers will take
13 II the drugs to a discreet location to transfer them to other people involved in the
14 II distribution chain, who can then send the drugs to other locations for downstream
15 II distribution.
16              14.   Furthermore, based on my training and experience, and conversations with
17 II other law enforcement officers who investigate drug smuggling and trafficking, I know
18 II that drug conspiracies often require detailed and intricate planning to successfully evade
19 II detection.      Consequently, drug conspiracies often involve planning and coordination
20 II for several months-this planning often occurs through mobile telephones.
21 II Additionally, based on my training and experience, and conversations with other law
22 II enforcement officers who investigate drug smuggling and trafficking, I know that
23 II coconspirators are often unaware when a fellow coconspirator has been arrested and
24 II will attempt to communicate with that coconspirator via mobile telephone after his or
25 II her arrest to determine the whereabouts of drugs that are being transported.
26                          FACTS SUPPORTING PROBABLE CAUSE 1
27
28   11 1
          The
          facts supporting probable cause in this affidavit do not include information found in any
      examination of the cellphones. In an abundance of caution, the Government asks the Court not to
                                                        6
          Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.8 Page 8 of 18




 I II          15.    On August 25, 2019, at approximately 1930 hours, DEYANIRA
 211 VERONICA BRANDON ("BRANDON"), a United States Citizen, Vapsi MENDEZ
 3 11 ("MENDEZ"), a United States Citizen, and Nora VILLASENOR, ("VILLASENOR"),
 4 II a United States Citizen, applied for entry into the United States from Mexico through
 5 II the San Ysidro Port of Entry in vehicle lane 19. BRANDON was the driver and
 6 II registered owner of a 2010 Infinity G3 7 ("the vehicle") bearing California license
 7 II plates. MENDEZ and VILLASENOR were passengers of the vehicle.
 8 II          16.    Canine Enforcement Officer (CEO) M. Jones and his Narcotics & Human
 9 II Detection Dog (NHDD) "Axel" (#150207) were conducting pre-primary operations
1O II when Axel alerted to the vehicle driven by BRANDON. CEO Jones asked BRANDON
11 II to tum off the vehicle. CEO Jones questioned BRANDON as to her destination.
12 II BRANDON responded they were going to two places, Ontario and Pomona, California.
13 II CEO Jones received two negative tow negative Customs declarations from
1411 BRANDON. CEO Jones asked BRANDON to open the trunk of the vehicle.
15 II BRANDON complied. Axel entered the trunk of the vehicle. CEO Jones received an
16 II indication from Axel to the driver side quarter panel of the vehicle. CEO Jones moved
17 II the quart panel's factory cover and discovered a package wrapped in cellophane.
18 II BRANDON, MENDEZ, and VILLASENOR were escorted to the security office.
19 II          17.    Customs and Border Protection Officer (CBPO) A. Quevedo was assigned
20 II to the SYS POE Vehicle Secondary Lot as a Z-Portal Non-Intrusive Inspection system
21 II operator. CBPO Quevedo screened the vehicle with the Z-Portal. CBPO Quevedo
22 II examined the Z-Portal images of the vehicle and detected anomalies in the quarter
23 II panels and gas tank.
2411           18.    CBPO U. Rehmani was assigned to inspect the vehicle. CBPO Rehmani
25 II drove the vehicle to the Seized Contraband Coordinator (SCC) garage to begin his
26 II inspection. CBPO Rehmani discovered 31 packages hidden inside the gas tanks of the
27 II vehicle, with an approximate weight of 14.66 kilograms. CBPO Rehmani discovered
28 II cons1·der m1ormat10n
                · -e.  •   agents may or may not h ave seen dunng        · . of th e ce 11phones m
                                                               · any exammat1on                  .
        determining whether there is probable cause for the requested warrant.
                                                          7
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.9 Page 9 of 18




 111 two sending consoles inside the gas tanks. CBPO Rehmani discovered 24 packages
 2 llhidden in the quarter panels of the vehicle, with an approximate weight of 12.14
 3 II kilograms. A sample of the substance contained within the packages field tested
 411 positive for the characteristics of methamphetamine.
 5 II      19.   CBPO J. Figueroa conducted a secondary screening of the vehicle. CBPO
 611 J. Nguyen noticed additional anomalies in the left and right rear doors in Z-Portal
 711 images of the vehicle. CBPO Figueroa discovered five (5) additional packages, with an
 8 II approximate weight of2.44 kilograms that field tested positive for the characteristics of
 9 II methamphetamine. The total approximate weight of all packages discovered within the
10 II vehicle after two screenings was 29.24 kilograms (64.46 pounds).
11 II      20.   I was notified of the event, responded to the San Ysidro POE, and
12 II subsequently placed BRANDON, MENDEZ, and VILLASENOR under arrest. I further
13 II seized the vehicle, the methamphetamine packages, and the Target Devices.
1411       21.   BRANDON was advised of her Miranda rights in the English and Spanish
15 II languages. BRANDON acknowledged and waived her Miranda rights verbally and in
16 II writing. BRANDON provided the following statements in summary:
17 II      22.   BRANDON stated that on Friday, August 23, 2019, she decided to go to
18 II Mexico. BRANDON stated that she is afraid to go to Mexico alone and does not know
19 II the Tijuana area well. BRANDON contacted her friend, Nora VILLASENOR about
20 II accompanying her. BRANDON stated that on Friday, VILLASENOR agreed to
21 II accompany her to Mexico. BRANDON stated that the following morning, Saturday,
22 II her daughter, Vapsi MENDEZ, also agreed to accompany them to Mexico. BRANDON
23 II stated that on August 24, 2019, at approximately 10:30 AM, BRANDON, MENDEZ
2411 and VILLASENOR departed for Mexico. BRANDON stated the group drove directly
25 II to the border and made no stops. BRANDON stated they went to a spa in Tijuana where
26 II her cousin works to use the bathroom. BRANDON texted a friend, known only to her
27 II as "Guero", that they had arrived in Tijuana. BRANDON stated she had known Guero
28 II for three to six weeks. BRANDON stated she met Guero at Plaza Rio through her

                                                 8
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.10 Page 10 of 18




 111 brother, Rafael Orozco. BRANDON stated Guero met them at the spa. BRANDON
 211 stated they followed Guero to an unknown car wash where they left her vehicle.
 3 BRANDON stated she does not know the name of the car wash, does not know where
 4 the car wash is located, and had never been to the car wash before. BRANDON stated
 5 II that she, Guero, a friend of Guero named "Ricky", MENDEZ, and VILLASENOR went
 6 II in a white SUV driven by Guero to the beach. BRANDON stated the group ate seafood
 7 11 at the beach, went and listened to music at an unknown restaurant, and went to an
 8 II unknown night club. BRANDON stated that they had not intended to stay the night, but
 9 II it got late. BRANDON stated either Guero or Ricky booked an unknown hotel in an
1O II unknown location. BRANDON stated they had two rooms. BRANDON stated she
1111 stayed in one room with Ricky and MENDEZ and VILLASENOR stayed in the other.
1211 BRANDON stated the following day, Sunday, August 25, 2019, she, Guero, Ricky,
13 II MENDEZ, and VILLASENOR ate breakfast and drove to Ensenada where they walked
1411 around sightseeing. BRANDON stated they rode All-Terrain Vehicles (ATVs) at the
15 II sand dunes in Ensenada. BRANDON stated they returned to the car wash around 4:00
16 II PM. BRANDON stated they got the car and she drove to the border. BRANDON stated
17 II they got a little lost on the way to the border but eventually made it. BRANDON stated
18 II they were subsequently arrested at the border. BRANDON denied knowing the
19 II narcotics were in the vehicle. BRANDON did not provide an explanation as to how the
20 narcotics could have arrived in the vehicle.
21          23.   MENDEZ was advised of her Miranda rights in the English language.
22 II MENDEZ acknowledged and waived her Miranda rights verbally and in writing.
23 II MENDEZ provided the following statements in summary:
24 II       24.   MENDEZ stated that on Friday, August 23, 2019, she and her mother,
25 II BRANDON, decided to go to Mexico. MENDEZ stated that they invited her aunt,
26 II VILLASENOR, but she was not going to go. MENDEZ stated that VILLASENOR
2711 eventually agreed to go arrived approximately 30 minutes before departure. MENDEZ
2811 stated that on Saturday, August 24, 2019, she, BRANDON, and VILLASENOR

                                                  9
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.11 Page 11 of 18




 1 II departed for Mexico in BRANDON's vehicle. MENDEZ stated the three drove directly
 211 to her uncle's clinic in Tijuana. MENDEZ stated a friend of her mother, known only to
 3 her as "Guero" arrived at the clinic. MENDEZ stated that Guero drove a Ford Explorer.
 4 MENDEZ stated they followed behind Guero in his Ford to an unknown car wash.
 5 II MENDEZ stated they met Guero 's brother at the car wash and all of them left in Guero 's
 611 Ford. MENDEZ stated they went to Rosarito and ate seafood. MENDEZ stated that
 7 II after seafood, they went to a club in Tijuana called "Las Pulgas". MENDEZ stated they
 8 II intended on returning that night, but it got late. MENDEZ stated they decided to get a
 9 hotel room at un unknown hotel. MENDEZ stated she shared a room with
1O VILLASENOR while BRANDON stayed in another room. MENDEZ stated that the
11 II following day, Sunday, August 25, 2019, they woke and went to breakfast with Guero
1211 and his brother. MENDEZ stated that after breakfast, the group went to Ensenada and
13 II rode ATVs. MENDEZ stated they returned to the car wash later that day to get the
14 II vehicle. MENDEZ stated they had to get directions from Google to return to the border
15 II from the car wash. MENDEZ stated they were subsequently arrested at the border.
16 II MENDEZ stated that BRANDON had owned the vehicle for the past four to five years.
17 II MENDEZ denied knowing the narcotics were in the vehicle.
18 II       25.   VILLASENOR was advised ofher Miranda rights in the English language.
19 II VILLASENOR acknowledged and waived her Miranda rights verbally and in writing.
20 II VILLASENOR provided the following statements in summary:
21 II       26.   VILLASENOR stated that she has been to Mexico with her cousin,
22 II BRANDON, six to seven times for various beauty treatments at their cousin's clinic in
23 II Tijuana. VILLASENOR stated that they normally alternate who drives and which car
2411 they drive. VILLASENOR stated that on Tuesday, August 20, 2019, she and
25 BRANDON drove in VILLASENOR' s car to Mexico. VILLASENOR stated on that
26 trip she drove to Mexico and BRANDON was the driver on the return trip back to the
2711 United States. VILLASENOR stated that on the August 20, 2019, trip to Tijuana she
28 II metBRANDON's friends, known only to her as "Jesus" and "Enrique". VILLASENOR

                                                10
      Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.12 Page 12 of 18




 1 II stated that on August 20, 2019, prior to going to lunch, they dropped off her car at an
 211 unknown car wash in Tijuana. VILLASENOR stated that the car wash was the same
 3 II car wash utilized on the Saturday, August 24, 2019, trip to Tijuana.
 4          27.    VILLASENOR stated that she and BRANDON decided to go to Mexico
 5 on Saturday, August 24, 2019, to have fun and visit BRANDON's friends.
 611 VILLASENOR stated that Jesus had been asking BRANDON about her since their
 711 meeting the prior Tuesday. VILLASENOR stated that they went to Tijuana around 1-2
 811 PM. VILLASENOR stated they arrived at their cousin's clinic where BRANDON
 9 contacted her friend. VILLASENOR stated that BRANDON's friend, Jesus, arrived in
10 a Ford Expedition. VILLASENOR stated that she, BRANDON, and MENDEZ,
11 II followed Jesus in his Ford back to the car wash. VILLASENOR stated they left
12 BRANDON' s vehicle at the car wash and went with Jesus in his Ford. VILLASENOR
13 stated they went to a gas station and picked up Jesus' brother, Enrique. VILLASENOR
1411 stated that she, BRANDON, MENDEZ, Jesus, and Enrique went to the beach to eat.
15 II VILLASENOR stated after eating they returned to Tijuana and went to an unknown
16 11 restaurant with live music. VILLASENOR stated that later they went to a nightclub and
1711 met a group of Jesus' family members. VILLASENOR stated that following the
18 II nightclub, they went to an unknown hotel and spent the night. VILLASENOR stated
19 II Enrique stayed the night at the hotel. VILLASENOR stated the following morning,
20 II Sunday, August 25, 2019, Jesus picked them up in his Ford and they all went to
21 II breakfast.   VILLASENOR      stated   after    breakfast,   they   went to   Ensenada.
22 II VILLASENOR stated they went to the sand dunes and rented ATVs. VILLASENOR
23 II stated that from the sand dunes, they returned to the car wash in Tijuana.
2411 VILLASENOR stated they retrieved BRANDON's vehicle from the car wash and
25 II followed Jesus in his Ford back to the main road. VILLASENOR stated they got lost
26 11 on the way back to the border and had to use GPS to find the clinic and get their
2711 bearings. VILLASENOR stated she and BRANDON discussed how someone filled the
28

                                                11
        Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.13 Page 13 of 18




 1 II gas tank. VILLASENOR stated it was notable that the gas tank was full. VILLASENOR
 2 II stated they were subsequently arrested crossing the border.
 3 II       28.   On September 4, 2019, a federal grand jury charged BRANDON,
 411 MENDEZ, and VILLASENOR with one count of importation ofmethamphetamine, in
 5 II violation of 21 U.S.C. §§ 952 and 960.
 611        29.   Given the facts surrounding the arrest, and based upon my experience and
 7 II training, as well as consultation with other law enforcement officers experienced in drug
 8 II smuggling investigations, I submit that there is probable cause to believe that
 9 II information relevant to the smuggling activities of BRANDON, MENDEZ, and
1O II VILLASENOR will be found in the Target Devices. Such evidence, which could be in
11 II the form of communications, records, data (including but not limited to emails, text
1211 messages, other social messaging applications), photographs, audio files, videos, or
13 II location data, is evidence:
14 II                    a. tending to indicate efforts to import methamphetamine, or some
15 II                        other federally controlled substance from Mexico into the United
16 II                        States;
17 II                    b. tending to identify accounts, facilities, storage devices, and/or
18 II                        services-such as email addresses, IP addresses, and phone
19 II                        numbers-used to facilitate the importation of methamphetamine,
20                           or some other federally controlled substance from Mexico into
21                           the United States;
22                       c. tending to identify co-conspirators, criminal associates, or others
23                           involved in importation of methamphetamine, or some other
24                           federally controlled substance from Mexico into the United
25                           States;
26                       d. tending to identify travel to or presence at locations involved in
27                           the importation of methamphetamine, or some other federally
28                           controlled substance from Mexico into the United States;

                                                  12
     Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.14 Page 14 of 18




 1                       e. tending to identify the movement of proceeds associated with the

 2                          trafficking of methamphetamine, or some other federally

 3                          controlled substance that was imported from Mexico into the

 4                          United States;
 5                       f. tending to identify the user of, or persons with control over or

 6                          access to, the Target Devices; and/or

 7                       g. tending to place in context, identify the creator or recipient of, or

 8                          establish the time of creation or receipt of communications,

 9                          records, or data involved in the activities described above.

10         30.    Accordingly, based upon my experience and training, consultation with
11 II other law enforcement officers experienced in drug trafficking investigations, and all
12 II the facts and opinions set forth in this affidavit, there is probable cause to believe that
13 II information relevant to the drug smuggling and trafficking activities of BRANDON,
14 II MENDEZ, and VILLASENOR, such as telephone numbers, made and received calls,
15 II contact names, electronic mail ( e-mail) addresses, appointment dates, messages,
16 11 pictures and other digital information are stored in the memory of the Target Devices.
17 11 For the reasons set forth above, I request permission to search the Target Devices for
18 II items listed in Attachment B for the time period from June 26, 2019, up to and including
19 II August 26, 2019, which was the day following the arrest.
20                                     METHODOLOGY
21         31.    It is not possible to determine, merely by knowing the cellular/mobile
22 II telephone's make, model and/or serial number, the nature and types of services to which
23 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
24 devices today can be simple cellular telephones and text message devices, can include
25 II cameras, can serve as personal digital assistants and have functions such as calendars
26 II and full address books and can be mini-computers allowing for electronic mail services,
2711 web services and rudimentary word processing. An increasing number of
28 II cellular/mobile service providers now allow for their subscribers to access their device

                                                 13
       Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.15 Page 15 of 18




 1 II over the internet and remotely destroy all of the data contained on the device. For that
 2 II reason, the device may only be powered in a secure environment or, if possible, started
 3 II in "flight mode" which disables access to the network. Unlike typical computers, many
 4 II cellular/mobile telephones do not have hard drives or hard drive equivalents and store
 5 II information in volatile memory within the device or in memory cards inserted into the
 611 device. Current technology provides some solutions for acquiring some of the data
 7 II stored in some cellular/mobile telephone models using forensic hardware and software.
 8 II Even if some of the stored information on the device may be acquired forensically, not
 9 II all of the data subject to seizure may be so acquired. For devices that are not subject to
10 II forensic data acquisition or that have potentially relevant data stored that is not subject
11 II to such acquisition, the examiner must inspect the device manually and record the
12 II process and the results using digital photography. This process is time and labor
13 II intensive and may take weeks or longer.
1411       32.    Following the issuance of this warrant, I will collect the subject
15 II cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
16 II contained within the telephone and its memory cards will employ search protocols
17 directed exclusively to the identification and extraction of data within the scope of this
18 warrant.
19         33.    Based on the foregoing, identifying and extracting data subject to seizure
20 II pursuant to this warrant may require a range of data analysis techniques, including
2111 manual review, and, consequently, may take weeks or months.                The personnel
22 II conducting the identification and extraction of data will complete the analysis within
23 II ninety (90) days, absent further application to this court.
24                                        CONCLUSION
25         34.    Based on all the facts and circumstances described above, there is probable
26 II cause to conclude that DEYANIRA VERONICA BRANDON, VAPSI MENDEZ, and
27 IINORA VILLASENOR used the Target Devices to facilitate violations of Title 21,
28 II United States Code, Section(s) 952, 960, and 963.

                                                  14
          Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.16 Page 16 of 18




 1            35.   Because the Target Devices were promptly seized during the investigation
 2 II of DEYANIRA VERONICA BRANDON's, V APSI MENDEZ's, and NORA
 3 II VILLASENOR's trafficking activities and has been securely stored since that time,
 4 II there is probable cause to believe that evidence of illegal activities committed by
 5 IIDEYANIRA          VERONICA       BRANDON,        VAPSI      MENDEZ,       and    NORA
 6 II VILLASENOR continues to exist on the Target Devices. As stated above, I believe
 711 that the date range for this search is from June 26, 2019, up to and including August 26,
 8 112019.
 9            36.   WHEREFORE, I request that the court issue a warrant authorizing law
1O II enforcement agents and/or other federal and state law enforcement officers to search
11 II the items described in Attachment A, and to seize items listed in Attachment B, using
1211 the methodology described above.
13
1411 I swear the foregoing is true and correct to the best ofmy knowlegg;,and belief.
15
16
17                                              1~oer
                                             Special Agent
18                                           Homeland Security Investigations
                                             Department of Homeland Security
19

     II
20 Subscribed and sworn to before me this     J.1      day of September, 2019.
21
22
23
24             ~-
      1ne ttonorable William V. Gallo
25 jl United States Magistrate Judge
26
27
28

                                                15
 Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.17 Page 17 of 18




                               ATTACHMENT A-4



                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                   d. iPhone Cellphone
                      IMEI:354853092738735
                      MEID:35485309273873
                      (Target Device 4)


The Target Devices are currently in the possession of U.S. Customs and Border
Protection at the U.S. Customs and Border Protection Permanent Vault at 9495
Customhouse Plaza in San Diego, CA, 92154.
 Case 3:19-mj-04045-WVG Document 1 Filed 09/19/19 PageID.18 Page 18 of 18




                                  ATTACHMENTB

                                ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mo bile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 26, 2019, up to and including August 26, 2019,:

   a. tending to indicate efforts to import methamphetamine, or some other federally
      controlled substances from Mexico into the United States;
   b. tending to identify accounts, facilities, storage devices, and/or services-such as
      email addresses, IP addresses, and phone numbers-used to facilitate the
      importation of methamphetamine, or some other federally controlled substances
      from Mexico into the United States;
   c. tending to identify co-conspirators, criminal associates, or others involved in
      importation of methamphetamine, or some other federally controlled substances
      from Mexico into the United States;
   d. tending to identify travel to or presence at locations involved in the importation
      of methamphetamine, or some other federally controlled substances from Mexico
      into the United States, such as stash houses, load houses, or delivery points;
   e. tending to identify the user of, or persons with control over or access to, the
      Target Device; and/or
   f. tending to place in context, identify the creator or recipient of, or establish the
      time of creation or receipt of communications, records, or data involved in the
      activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952,960,
and 963.
